Exhibit 10.39

 

[g128961kgi001.gif]

633 Seventeenth Street

Suite 1550

Denver, Colorado 80202-3622

 

 

June 10, 2005

 

Kenneth L. Ancell

Tipperary Corporation

952 Echo Lane, Suite 375

Houston, TX 77024

 

Dear Ken:

 

To encourage key employees to remain employed with the Company while Slough
sells its interest, the Board of Directors proposes to amend your employment
agreement.  The amendment provides that on September 30, 2005 you will receive a
bonus equal to 35% of your annual base compensation, if you remain an employee
of the Company through that date.  This special bonus is in addition to the
severance payments and extended health coverage provided in the Change in
Control Severance Agreement you signed a few weeks ago.

 

The special bonus will also be paid in the event you are dismissed without cause
prior to September 30, 2005 following a change of control.

 

I appreciate your efforts during this transition period and hope that this
amendment will give you additional incentive to remain with the Company.  Please
indicate your acceptance of this amendment by signing and dating on the lines
provided below and returning a copy of this signed letter to the Company.

 

 

On behalf of the Board of Directors,

 

Very truly yours,

 

 

 

/s/ David L. Bradshaw

 

 

David L. Bradshaw

 

 

 

 

/s/ Kenneth L. Ancell

 

June 13, 2005

 

Kenneth L. Ancell

Date

 

 

Tipperary Oil & Gas Corporation

Phone (303) 293-9379

[g128961kgi002.gif]

Fax (303) 292-3428

 

--------------------------------------------------------------------------------


 

[g128961kgi001.gif]

 

June 10, 2005

 

David L. Bradshaw

8998 W. Brandt Dr.

Littleton, CO 80123-2230

 

Dear David:

 

To encourage key employees to remain employed with the Company while Slough
sells its interest, the Board of Directors proposes to amend your employment
agreement.  The amendment provides that on September 30, 2005 you will receive a
bonus equal to 35% of your annual base compensation, if you remain an employee
of the Company through that date.  This special bonus is in addition to the
severance payments and extended health coverage provided in the Change in
Control Severance Agreement you signed a few weeks ago.

 

The special bonus will also be paid in the event you are dismissed without cause
prior to September 30, 2005 following a change of control.

 

The Board appreciates your efforts during this transition period and hope that
this amendment will give you additional incentive to remain with the Company. 
Please indicate your acceptance of this amendment by signing and dating on the
lines provided below and returning a copy of this signed letter to the Company.

 

 

On behalf of the Board of Directors,

 

Very truly yours,

 

 

 

 

 

/s/ Joseph B. Feiten

 

 

Joseph B. Feiten

 

Chief Financial Officer

 

 

 

 

/s/ David L. Bradshaw

 

June 13, 2005

 

David L. Bradshaw

Date

 

 

Tipperary Oil & Gas Corporation

Phone (303) 293-9379

[g128961kgi002.gif]

Fax (303) 292-3428

 

--------------------------------------------------------------------------------


 

[g128961kgi001.gif]

 

June 10, 2005

 

Jeff T. Obourn

5585 Cherryville Way

Greenwood Village, CO 80121-1514

 

Dear Jeff:

 

To encourage key employees to remain employed with the Company while Slough
sells its interest, the Board of Directors proposes to amend your employment
agreement.  The amendment provides that on September 30, 2005 you will receive a
bonus equal to 35% of your annual base compensation, if you remain an employee
of the Company through that date.  This special bonus is in addition to the
severance payments and extended health coverage provided in the Change in
Control Severance Agreement you signed a few weeks ago.

 

The special bonus will also be paid in the event you are dismissed without cause
prior to September 30, 2005 following a change of control.

 

I appreciate your efforts during this transition period and hope that this
amendment will give you additional incentive to remain with the Company.  Please
indicate your acceptance of this amendment by signing and dating on the lines
provided below and returning a copy of this signed letter to the Company.

 

 

On behalf of the Board of Directors,

 

Very truly yours,

 

 

 

 

 

/s/ David L. Bradshaw

 

 

David L. Bradshaw

 

 

 

 

/s/ Jeff T. Obourn

 

June 10, 2005

 

Jeff T. Obourn

Date

 

 

Tipperary Oil & Gas Corporation

Phone (303) 293-9379

[g128961kgi002.gif]

Fax (303) 292-3428

 

--------------------------------------------------------------------------------


 

[g128961kgi001.gif]

 

June 10, 2005

 

Joseph B. Feiten

3553 W. 101st Place.

Westminster, CO 80031

 

Dear Joe:

 

To encourage key employees to remain employed with the Company while Slough
sells its interest, the Board of Directors proposes to amend your Change in
Control Severance Agreement.  The amendment provides that on September 30, 2005
you will receive a bonus equal to 35% of your annual base compensation, if you
remain an employee of the Company through that date.  This special bonus is in
addition to the severance payments and extended health coverage provided in the
Change in Control Severance Agreement you signed a few weeks ago.

 

The special bonus will also be paid in the event you are dismissed without cause
prior to September 30, 2005 following a change of control.

 

I appreciate your efforts during this transition period and hope that this
amendment will give you additional incentive to remain with the Company.  Please
indicate your acceptance of this amendment by signing and dating on the lines
provided below and returning a copy of this signed letter to the Company.

 

 

On behalf of the Board of Directors,

 

Very truly yours,

 

 

 

 

 

/s/ David L. Bradshaw

 

 

David L. Bradshaw

 

 

 

 

/s/ Joseph B. Feiten

 

June 13, 2005

 

Joseph B. Feiten

Date

 

 

Tipperary Oil & Gas Corporation

Phone (303) 293-9379

[g128961kgi002.gif]

Fax (303) 292-3428

 

--------------------------------------------------------------------------------